DETAILED ACTION
This office action is in response to communication filed on February 1, 2022.

Response to Amendment
Amendments filed on February 1, 2022 have been entered.
The drawings have been amended.
Claims 1, 8 and 15 have been amended.
Claims 3, 10 and 17 remain cancelled.
Claims 1-2, 4-9, 11-16 and 18-20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 9), filed on 02/01/2022, with respect to the objection to the drawings have been fully considered. In view of the submission of replacement sheets, the objection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 9), filed on 02/01/2022, with respect to the objections to claims 1, 8 and 15 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 10), filed on 02/01/2022, with respect to the rejections of claims 1-2, 4-9, 11-16 and 18-20 under 35 U.S.C. 103 have been fully considered. In view of the amendments, the rejections have been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 02/01/2022.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jamilla Holomon (Reg. No. 62469), applicant’s representative, on 02/10/2022.
The application has been amended as follows: 

Regarding the specification:
[0026]: Language “Therefore, breakout width calculations impossible or highly uncertain” is replaced by “Therefore, breakout width calculations are impossible or highly uncertain”.

Regarding claim 15:

	
Regarding claim 20:
Claim language “… and maximum horizontal stress (σH)” is replaced by “… and maximum horizontal stress (σH).”

Examiner’s Note
Claims 1-2, 4-9, 11-16 and 18-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., predicting a failure zone around the wellbore), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 8 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., predicting a failure zone around the wellbore), therefore the claim is eligible Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, claim 15 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., predicting a failure zone around the wellbore), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2, 4-7, 9, 11-14, 16 and 18-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-2, 4-9, 11-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1. (Currently Amended)
Papanastasiou (US 7066019 B1) discloses:
A method (Abstract: a method for predicting failure of a rock formation surrounding a subterranean cavity (wellbore) is presented) comprising: 
determining in-situ earth stresses around a wellbore located in a formation (col. 4, lines 9-25: in-situ stresses, including vertical, minimum horizontal and maximum horizontal, are determined (see also col. 5, lines 56-62)); 
in-situ stresses are transformed from Cartesian component to cylindrical wellbore coordinates); 
calculating, based on the transformed in-situ earth stresses in the local wellbore coordinate system, principal stresses around the wellbore (col. 5, lines 3-14: principal stresses are calculated using the transformed in-situ stresses); 
generating, using a failure criterion that incorporates (i) the principal stresses, and (iii) rock strength, a function for calculating a rock compressive failure (col. 2, lines 41-46; col. 3, lines 4-9 col. 5, lines 15-20: the Mohr-Coulomb failure criterion and rock strength are employed to predict a condition under which the rock formation is expected to fail (see claim 1); examiner interprets combination of Mohr-Coulomb failure criterion, principal stresses and rock strength to correspond to function); and 
predicting, using the function, a failure zone around the wellbore (col. 2, lines 47-50: using the Mohr-Coulomb criterion, a condition under which the rock formation is expected to fail is predicted (see claim 1)).  

Regarding generating, using a failure criterion that incorporates (ii) mud weight, a function for calculating a rock compressive failure, Sayers (US 20080319675 A1) teaches:
“Rock strength data is fed into a rock strength model 60 to predict the coefficients that characterize the yield and failure of the formation. While the specific coefficients are model dependent, a minimum characterization includes the Mohr-Coulomb model described by a friction angle and the unconfined compressive strength and the tensile rock strength data is fed into a rock strength model to predict coefficients that characterize failure of the formation, with this characterization being performed using the Mohr-Coulomb model); and
“In FIG. 6, the Rock Strength Determination software 32, stored in the memory or program storage device 30c of FIG. 2, includes the following steps: … Input the first estimate and the second estimate and the borehole geometry and the mud weight history and the Equivalent Circulating Density (ECD) measurements into a computational model capable of predicting rock yield and failure and calculate stress distribution (i.e., variation with radius and azimuth) around the borehole (step 32c)” ([0062]-[0065]: a rock strength determination software includes inputting mud weight information into a model used to predict rock yield and failure).

Regarding comparing a predicted borehole diameter with a measured actual caliper log; and based on the comparison between the predicted borehole diameter and the measured actual caliper log of the wellbore, iteratively calibrating a geomechanical model of the formation, Castagnoli (Joao Paulo Castagnoli, Cyrille Montesinos, and Diego Muñoz, Drilling Geomechanics Salt Creep Monitoring: How to Optimize Mud Weight in Real Time and Get a Safe Time Window While Drilling, Tripping, Running and Cementing Casing in Salt Formations, Search and Discovery Article #41954 (2016)) teaches:
	“This paper presents a new monitoring methodology that compute the wellbore diameter in function of exposure time while drilling, using an analytical model, calibrated with offset wells data. The specialist updated a geomechanical model, considering the lithology and mineralogical composition of the salt section using the LWD data and wellbore diameter is computed using a geomechanical model (see p. 2, section ‘Introduction’, par. 3) which is updated using well data, with profiles of hole diameters and forecast being available to allow engineers adjust mud weight to ensure successful operations (see also p. 3, par. 1)); and
“While drilling, the model is updated with real time data including the generation of look ahead wellbore diameter profiles. When caliper logs are available, a comparison between predicted wellbore diameter and measured diameter is delivered. Different models to simulate the salt movement exist, and the magnitude of the velocity of strain could be overestimated without a real caliper acquisition and an accurate model update. Post mortem analysis is used as input data for future analysis and model calibration” (p. 7, par. 3-4: model is updated using real time data including wellbore diameter profiles from caliper logs, with comparison between predicted wellbore diameter and measured diameter being performed for accurate model update).

Frydman (US 20130275099 A1) teaches:
	“Track E (505) shows actual caliper log and bit size of a drilled well for comparing to the predicted wellbore stability events in the modeled borehole image of track D (504)” ([0075]: caliper log and bit size of a well are compared to predicted wellbore stability events obtained using a wellbore stability model (WBS, see [0074]; see also [0078] regarding sand interval being in agreement between WBS prediction and caliper logs, and [0080] regarding calibrating a geomechanical model)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
	“comparing a predicted borehole diameter from the failure zone with a measured actual caliper log of the wellbore,”
	in combination with all other limitations within the claim, as claimed and defined by applicant.

Regarding claim 8. (Currently Amended)
Papanastasiou (US 7066019 B1) discloses:
A device (Abstract: a method for predicting failure of a rock formation surrounding a subterranean cavity (wellbore) is presented; the examiner interprets the method to be performed by a device) comprising: 
determining in-situ earth stresses around a wellbore located in a formation (col. 4, lines 9-25: in-situ stresses, including vertical, minimum horizontal and maximum horizontal, are determined (see also col. 5, lines 56-62)); 
transforming the in-situ earth stresses from a global Cartesian coordinate system to a local wellbore coordinate system (col. 4, lines 42-67: in-situ stresses are transformed from Cartesian component to cylindrical wellbore coordinates); 
principal stresses are calculated using the transformed in-situ stresses); 
generating, using a failure criterion that incorporates (i) the principal stresses, and (iii) rock strength, a function for calculating a rock compressive failure (col. 2, lines 41-46; col. 3, lines 4-9 col. 5, lines 15-20: the Mohr-Coulomb failure criterion and rock strength are employed to predict a condition under which the rock formation is expected to fail (see claim 1); examiner interprets combination of Mohr-Coulomb failure criterion, principal stresses and rock strength to correspond to function); and 
predicting, using the function, a failure zone around the wellbore (col. 2, lines 47-50: using the Mohr-Coulomb criterion, a condition under which the rock formation is expected to fail is predicted (see claim 1)).  

Regarding the device comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising: generating, using a failure criterion that incorporates (ii) mud weight, a function for calculating a rock compressive failure, Sayers (US 20080319675 A1) teaches:
“FIG. 2 illustrates a computer system adapted for storing a Rock Strength Determination Software” ([0011]: a device comprising a processor and memory, is used to store a rock strength determination software);
rock strength data is fed into a rock strength model to predict coefficients that characterize failure of the formation, with this characterization being performed using the Mohr-Coulomb model); and
“In FIG. 6, the Rock Strength Determination software 32, stored in the memory or program storage device 30c of FIG. 2, includes the following steps: … Input the first estimate and the second estimate and the borehole geometry and the mud weight history and the Equivalent Circulating Density (ECD) measurements into a computational model capable of predicting rock yield and failure and calculate stress distribution (i.e., variation with radius and azimuth) around the borehole (step 32c)” ([0062]-[0065]: a rock strength determination software includes inputting mud weight information into a model used to predict rock yield and failure).

Regarding comparing a predicted borehole diameter with a measured actual caliper log of the wellbore; and based on the comparison between the predicted borehole diameter and the measured actual caliper log, iteratively calibrating a geomechanical model of the formation, Castagnoli (Joao Paulo Castagnoli, Cyrille Montesinos, and Diego Muñoz, Drilling Geomechanics Salt Creep Monitoring: How to Optimize Mud Weight in Real Time and Get a Safe Time Window While Drilling, Tripping, Running and Cementing Casing in Salt Formations, Search and Discovery Article #41954 (2016)) teaches:
wellbore diameter is computed using a geomechanical model (see p. 2, section ‘Introduction’, par. 3) which is updated using well data, with profiles of hole diameters and forecast being available to allow engineers adjust mud weight to ensure successful operations (see also p. 3, par. 1)); and
“While drilling, the model is updated with real time data including the generation of look ahead wellbore diameter profiles. When caliper logs are available, a comparison between predicted wellbore diameter and measured diameter is delivered. Different models to simulate the salt movement exist, and the magnitude of the velocity of strain could be overestimated without a real caliper acquisition and an accurate model update. Post mortem analysis is used as input data for future analysis and model calibration” (p. 7, par. 3-4: model is updated using real time data including wellbore diameter profiles from caliper logs, with comparison between predicted wellbore diameter and measured diameter being performed for accurate model update).

Frydman (US 20130275099 A1) teaches:
caliper log and bit size of a well are compared to predicted wellbore stability events obtained using a wellbore stability model (WBS, see [0074]; see also [0078] regarding sand interval being in agreement between WBS prediction and caliper logs, and [0080] regarding calibrating a geomechanical model)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
	“comparing a predicted borehole diameter from the failure zone with a measured actual caliper log of the wellbore,”
	in combination with all other limitations within the claim, as claimed and defined by applicant.

Regarding claim 15. (Currently Amended)
Papanastasiou (US 7066019 B1) discloses:
Operations (Abstract: a method for predicting failure of a rock formation surrounding a subterranean cavity (wellbore) is presented; the examiner interprets the method to be performed by a device) comprising: 
determining in-situ earth stresses around a wellbore located in a formation (col. 4, lines 9-25: in-situ stresses, including vertical, minimum horizontal and maximum horizontal, are determined (see also col. 5, lines 56-62)); 
in-situ stresses are transformed from Cartesian component to cylindrical wellbore coordinates); 
calculating, based on the transformed in-situ earth stresses in the local wellbore coordinate system, principal stresses around the wellbore (col. 5, lines 3-14: principal stresses are calculated using the transformed in-situ stresses); 
generating, using a failure criterion that incorporates (i) the principal stresses, and (iii) rock strength, a function for calculating a rock compressive failure (col. 2, lines 41-46; col. 3, lines 4-9 col. 5, lines 15-20: the Mohr-Coulomb failure criterion and rock strength are employed to predict a condition under which the rock formation is expected to fail (see claim 1); examiner interprets combination of Mohr-Coulomb failure criterion, principal stresses and rock strength to correspond to function); and 
predicting, using the function, a failure zone around the wellbore (col. 2, lines 47-50: using the Mohr-Coulomb criterion, a condition under which the rock formation is expected to fail is predicted (see claim 1)).  

Regarding a non-transitory computer-readable medium storing instructions executable by a computer system to perform operations comprising: generating, using a failure criterion that incorporates (ii) mud weight, a function for calculating a rock compressive failure, Sayers (US 20080319675 A1) teaches:
“FIG. 2 illustrates a computer system adapted for storing a Rock Strength Determination Software” ([0011]: a device comprising a processor and memory, is used to store a rock strength determination software);
rock strength data is fed into a rock strength model to predict coefficients that characterize failure of the formation, with this characterization being performed using the Mohr-Coulomb model); and
“In FIG. 6, the Rock Strength Determination software 32, stored in the memory or program storage device 30c of FIG. 2, includes the following steps: … Input the first estimate and the second estimate and the borehole geometry and the mud weight history and the Equivalent Circulating Density (ECD) measurements into a computational model capable of predicting rock yield and failure and calculate stress distribution (i.e., variation with radius and azimuth) around the borehole (step 32c)” ([0062]-[0065]: a rock strength determination software includes inputting mud weight information into a model used to predict rock yield and failure).

Regarding comparing a predicted borehole diameter with a measured actual caliper log of the wellbore; and based on the comparison between the predicted borehole diameter and the measured actual caliper log, iteratively calibrating a geomechanical model of the formation, Castagnoli (Joao Paulo Castagnoli, Cyrille Montesinos, and Diego Muñoz, Drilling Geomechanics Salt Creep Monitoring: How to Optimize Mud Weight in Real Time and Get a Safe Time Window While Drilling, Tripping, Running and Cementing Casing in Salt Formations, Search and Discovery Article #41954 (2016)) teaches:
wellbore diameter is computed using a geomechanical model (see p. 2, section ‘Introduction’, par. 3) which is updated using well data, with profiles of hole diameters and forecast being available to allow engineers adjust mud weight to ensure successful operations (see also p. 3, par. 1)); and
“While drilling, the model is updated with real time data including the generation of look ahead wellbore diameter profiles. When caliper logs are available, a comparison between predicted wellbore diameter and measured diameter is delivered. Different models to simulate the salt movement exist, and the magnitude of the velocity of strain could be overestimated without a real caliper acquisition and an accurate model update. Post mortem analysis is used as input data for future analysis and model calibration” (p. 7, par. 3-4: model is updated using real time data including wellbore diameter profiles from caliper logs, with comparison between predicted wellbore diameter and measured diameter being performed for accurate model update).

Frydman (US 20130275099 A1) teaches:
caliper log and bit size of a well are compared to predicted wellbore stability events obtained using a wellbore stability model (WBS, see [0074]; see also [0078] regarding sand interval being in agreement between WBS prediction and caliper logs, and [0080] regarding calibrating a geomechanical model)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
	“comparing a predicted borehole diameter from the failure zone with a measured actual caliper log of the wellbore,”
	in combination with all other limitations within the claim, as claimed and defined by applicant.

Regarding claims 2, 4-7, 9, 11-14, 16 and 18-20
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.